 

Case 1:19-cv-00049-MV-KBM Document15 Filed 02/11/19 Page 1 of 3

In the United States District Court
For the District of New Mexico

 

Anne Janan,

Plaintiff, 19 FEB TI AM 8: 36
v.

Donald Trump, . CLERK: ALBU QL iEHQU

In his capacity as U.S. President.

The U.S. Electoral College,
Defendants.

2 Im

Summons in a Civil Suit Aa aA KK LEM

Vv
To The U.S. Electoral College ~
700 Pennysivania Ave N.W.
Washington, DV 20408

A lawsuit has been filed against you.

Within 21 days after service of this summons (not counting the day you received it) or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) you must serve on the plaintiff or answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of the Civil Procedure. The answer or motion must be served
on the plaintiff or plaintiff's attorney are:

Anne Janan
(505)304-5742
4708Cutting N.W.
Albuquerque, NM 87114

If you fail to respond, judgment by default will be entered against you for the relief -samanded in in the
complaint. You must also file your answer or motion with the court.

  

Dated: fas.

‘ ag
edge Atte’

 
 

Case 1:19-cv-00049-MV-KBM Document15 Filed 02/11/19 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if mae El EC TW) AC CACL € GO c

was received by me on (date) V 30/149

[1 I personally served the summons on the individual at (lace)

 

on (date) 3 or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

hi served the summons on (name of individual) LA S ECLEcTUINWAL CO LLEToe > who is

designated by law to accept service of process on behalf of (name of organization) ( see K " ae la ac
US Electgzywr (OlLeqe onda 30 [4 sor

© TI returned the summons unexecuted because ; or

 

Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: alt 14 Mons 4.

r oe signature

(oun oh aense

inted name and title

10% Cuttyy vo ABQ WHSl4

Server’s addre}s

 

Additional information regarding attempted service, etc:

 
 

 

 

Case 1:19-cv-00049-MV-KBM Document15 Filed 02/11/19 Page 3 of 3

& Print your name and address on the reverse
so that we can return the card to you.

Attach ti card to the back of the mailpiece,

or on the font if space permits.

1. _ Aacipssed to:

The Ele ctocat colvege

WASWIAGtOY YPC
BOAO &

HAMA AVEO

9590 9402 4546 8778 4412 14

SENDER: COMPLETE THIS SECTION
‘ @ Complete items 1, 2, and 3.

TMD Pennsy lUAris MF

   

  

COMPLETE THIS SECTION ON DELIVERY

~___ D1 Addressee_
C. Ty) Defivery
D. f delivery address different from item 17 Oves ~/
If YES, enter delivery address below:

 
  

 

 

 

3. Service Type (0 Priority Mail Express®
O Adult Signature Gi Registered Mail™
CD Adutt Signature Restricted Delivery C0 Registered Mail Restricted.
O Certified Mail® , 6 Delivery -
| Restricted Deliv urn Receipt for
Cl Certified Mall fery ne

0 Collect on Delivery .
Cl Collact on Delivary Restricted Delivery «i! Signature Confirmation™ |

 

  
 

. 2. Article Number (Tripper igaylahell

“yo30 0001 3644545

«PS Form SBT SR eOe sh? BB0-02-000-2058

x

 

- @ Complete items 1, 2, and 3.
; # Print your name and address on the reverse
\ so that we can return the card to you.

‘om Attach thls card to the baal af tha mallpiace,
or on tha front if space permits.

SENDER: COMPLETE THIS SECTION

0 Signature Confirmation
Restricted Delivery

C1 Insured Mail
D Insured Mail.
(over renee

Delivery

  
 

 

Domestic Return Receipt °

   
 

  

COMPLETE THIS SECTION ON DELIVERY

Agent
, [J Addressee

rewire Fasta

 

integ Name)

 

 

 

 

"4. Article Ad to:

5 Electom t Colic cf

2,
ta
ok
Pa

  

1

[oo Pennee| vAUH KF

D. Is delivery address different from item 19] Ci Ye
if YES, enter delivery address below: CON

 

 

 

 

 

 

 

OE hI og tor MG VOY Oh

. 3. Service Type C Priority Mali Express®

: C Adult Signature C Registered Mali™

APRUIUUIOVUIUUUAIDIITWTVT LYS retnsooney Rogan at roms
D Certified Mailk® Delivery

: 9590 9402 4343 8190 1514 32 Cl Certified Mall Restricted Delivery C1 Return Receipt for

, O Collect on Delivery Merchandise

Oo Articla Numbar (Transtar fram carina label n Collect on Delivery Restricted Delivery 5 Sore Confirmation

9026 1830 0001 B44] sate ured Mal Rested Delivery Restricted Delivery

: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt ;

|

 

 
